— Order unanimously affirmed with costs. Memorandum: We affirm for reasons stated at Supreme Court, Onondaga County (Stone, J.). We add only that, were we to agree with plaintiff’s contention that this action for money damages is premised on the "same transaction or occurrence” (CPLR 205 [a]) as that involved in its fourth-party claim against defendant for indemnification in a prior Federal court action, we would nevertheless be required to hold that this action was not timely commenced because the indemnification claim in the prior action was terminated by "a final judgment upon the merits” (CPLR 205 [a]). (Appeal from Order of Supreme Court, Onondaga County, Stone, J.— Summary Judgment.) Present — Dillon, P. J., Callahan, Den-man, Green and Lowery, JJ.